Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 1 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 2 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 3 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 4 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 5 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 6 of 7
Case 19-01115-dd   Doc 11   Filed 03/13/19 Entered 03/13/19 16:30:32   Desc Main
                            Document      Page 7 of 7
